DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/16/21, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou (Pub No 20180076914) further in view of Arena (Pub No 20180014214).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-7, 12-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Pub No 20180076914) further in view of Arena (Pub No 20180014214).

Regarding claim 1 and 12 and 17,
 	 Zhou teaches a device, comprising: 
 	a client interface, situated at an access point configured to interface to transceiver devices of an access point site that receive analog radio signals from user equipment; (interpreted as a base station (such as an evolved node B (eNB) for example) and communicate wirelessly with one or more UE 150s, see para [0030]).
 	a network interface configured to interface to network equipment;
	a processor; and
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	receiving, via the client interface, the analog radio signals, comprising: 
 	a first analog signal received from a first transceiver device of the transceiver devices of the access point site; and (interpreted as The RRU 202 receives a radio frequency (RF) signal, such as from a UE 150, and converts it to a baseband signal at block 210. The RRU 202 then converts the analog baseband signal to a digital signal using CPRI encoding at analog to digital converter (ADC) at block 211, see para [0033])
 	a second analog signal received from a second transceiver device of the transceiver devices of the access point site, wherein the second transceiver device differs from the first transceiver device;  (interpreted as The RRU 202 receives a radio frequency (RF) signal, such as from a UE 150, and converts it to a baseband signal at block 210. The RRU 202 then converts the analog baseband signal to a digital signal using CPRI encoding at analog to digital converter (ADC) at block 211, see para [0033]. Also see RRU 110,120, 130 para [0030])
 	transforming an analog signal, of the analog radio signals, to a digital signal comprising packets of data; (interpreted as Typically, the RRUs perform radio functions, including frequency conversion, amplification, and analog to digital (A/D) and digital to analog (D/A) conversion, see para [0032])

 	 However does not teach TRP; 

 	transmitting, via the network interface, an encapsulated packet representative of the packet that is encapsulated according to the protocol that is determined based on the type of the network equipment.
 	Arena teaches TRP; (interpreted as Each base station 10 preferably comprises a baseband unit or BBU 101, an RRU 102 for each covered cell and an antenna system 103 in turn comprising a number of antennas, see para [0069])
 	 based on a type of the network equipment, determine a protocol, from among multiple protocols, by which to encapsulate a packet of the packets; and (interpreted as Then, at step 202 the BBU 101 preferably encapsulates the received packets Pk in a flow of encapsulated packets Pke addressed to the packet gateway 12, see para [0084]).
 	transmitting, via the network interface, an encapsulated packet representative of the packet that is encapsulated according to the protocol that is determined based on the type of the network equipment. (interpreted as More particularly, if the backhauling link 107 comprises a pair of optical fibers (one per each traffic direction), the measurement probe 23 is connected to each optical fiber of the backhauling link 107 via a respective interface 24, 24', e.g. a respective Ethernet interface in case of LTE, see Arena para [0078])
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou with the encapsulation as taught by Arena since it is known in the art of communications to use packet encapsulation to support multiple protocols.

Regarding claim 3 and 14,
(interpreted as More particularly, if the backhauling link 107 comprises a pair of optical fibers (one per each traffic direction), the measurement probe 23 is connected to each optical fiber of the backhauling link 107 via a respective interface 24, 24', e.g. a respective Ethernet interface in case of LTE, see Arena para [0078])

Regarding claim 4,
 	Zhou in view of Arena teaches the device of claim 1, however does not teach wherein the digital signal is formatted according to a common public radio interface protocol. (interpreted as The RRU 202 then converts the analog baseband signal to a digital signal using CPRI encoding at analog to digital converter (ADC) at block 211, see Zhou para [0034])

Regarding claim 6,
 	Zhou in view of Arena teaches the device of claim 1, wherein a first group of the transceiver devices comprising the first transceiver device serves a first sector of the access point site and a second group of the transceiver devices comprising the second transceiver device serves a second sector of the access point site.

Regarding claim 7,
 	Zhou in view of Arena teaches the device of claim 6, wherein the first transceiver device is configured to support multiple frequency bands or configured to support a single frequency band (interpreted as the assigned resource blocks in a two dimensional time (0.5 ms/resource block, 20 blocks/frame) and frequency (180 KHz/resource block, 10 MHz total) representation in accordance with an embodiment of the disclosure, see Zhou para [0050]).


Regarding claim 13,
 	Zhou in view of Arena teaches the machine-readable storage medium of claim 12, wherein the analog signals are determined to be configured according to a long term evolution protocol (interpreted as More particularly, if the backhauling link 107 comprises a pair of optical fibers (one per each traffic direction), the measurement probe 23 is connected to each optical fiber of the backhauling link 107 via a respective interface 24, 24', e.g. a respective Ethernet interface in case of LTE, see Arena para [0078]) and the converting the analog signals to the respective digital signals comprises converting the analog signals to the respective digital signals formatted according to a common public radio interface protocol. (interpreted as The RRU 202 then converts the analog baseband signal to a digital signal using CPRI encoding at analog to digital converter (ADC) at block 211, see Zhou para [0034])

Claim 2, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Pub No 20180076914) further in view of Arena (Pub No 20180014214) and Halabian (Pub No 20180310199)

Regarding claim 2 and 16,
 	Zhou in view of Arena teaches the device of claim 1, however does not teach wherein the network equipment operates according to a fifth generation cellular protocol and the protocol is a radio-over-Ethemet protocol.
 	Halabian teaches wherein the network equipment operates according to a fifth generation cellular protocol and the protocol is a radio-over-Ethemet protocol. (interpreted as the BBU 110 may digitize signals so that the front-haul links 130 convey digital signals such as point-to-point continuous bit-rate (CBR) signals using CPRI over an Ethernet or radio over Ethernet (ROE), see Halabian para [0008])
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou in view of Arena with the RoE protocol as taught by Halabian since it is known in the art of communications to use packet encapsulation to support multiple protocols.

Regarding claim 15,
 	Zhou in view of Arena teaches the machine-readable storage medium of claim 12, however does not teach wherein the analog signals are determined to be configured according to a fifth generation wireless communication protocol and the converting the analog signals to the respective digital signals comprises converting the analog signals to the respective digital signal is formatted according to an evolved common public radio interface protocol.
 	wherein the analog signals are determined to be configured according to a fifth generation wireless communication protocol and the converting the analog signals to the respective digital signals comprises converting the analog signals to the respective digital signal is formatted according to an evolved common public radio interface protocol. (interpreted as the BBU 110 may digitize signals so that the front-haul links 130 convey digital signals such as point-to-point continuous bit-rate (CBR) signals using CPRI over an Ethernet or radio over Ethernet (ROE), see Halabian para [0008])
  	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou in view of Arena with the RoE protocol as taught by Halabian since it is known in the art of communications to use packet encapsulation to support multiple protocols.

Claim 8, 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (Pub No 20180139073) further in view of Oren (Pub No 20160174128), and Witzel (Pub No 20190104442).

Regarding claim 8,
 	Zhou in view of Arena teaches the device of claim 1, wherein the operations further comprise instantiating a virtual machine configured to execute a virtual network function.
 	Witzel teaches wherein the operations further comprise instantiating a virtual machine configured to execute a virtual network function. (interpreted as Such concept may be realized by running that VNF on one or more virtual machines (VMs) on top of a hardware networking infrastructure--e.g. routers, switches, servers, hosting infrastructure, etc, see para [0060])
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou in view of Arena with the virtual machine as taught by Mukherjee since would have been a simple substitution providing expected results of performing commonly known functions with the virtual machine.

Regarding claim 10 and 20,
 	Zhou in view of Arena teaches the device of claim 8, however they do not teach wherein the virtual network function performs a handover procedure that hands over service of a user equipment from a serving transceiver device to a neighbor transceiver device in response to client data received from the user equipment and network data of devices of the access point site.
 	Witzel teaches wherein the virtual network function performs a handover procedure that hands over service of a user equipment from a serving transceiver device to a neighbor transceiver device in response to client data received from the user equipment and network data of devices of the access point site (interpreted as After the handing-over is completed, so that VNF-1 250 and VNF-2 255 are deployed on the target radio base station 220, the corresponding VNF-1 240 and VNF-2 245 may be deleted on/removed from the source radio base station 210. This may be initiated by the VNF manager 230 after the handing-over is completed, for example after reception of a confirmation from the target radio base station 220 that the services are continued to be provisioned to the roaming UE 200, see para [0074]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou in view of Arena with the handover as taught by Witzel since would have been a simple modification expected results of performing commonly known functions in the art of communications such as handovers. 

Regarding claim 18,
 	Zhou in view of Arena teaches the method of claim 17, however do not teach further comprising instantiating, by the device, a virtual machine configured to execute a virtual network function according to a network functions virtualization protocol.
 	Witzel teaches further comprising instantiating, by the device, a virtual machine configured to execute a virtual network function according to a network functions virtualization protocol(interpreted as After the handing-over is completed, so that VNF-1 250 and VNF-2 255 are deployed on the target radio base station 220, the corresponding VNF-1 240 and VNF-2 245 may be deleted on/removed from the source radio base station 210. This may be initiated by the VNF manager 230 after the handing-over is completed, for example after reception of a confirmation from the target radio base station 220 that the services are continued to be provisioned to the roaming UE 200, see para [0074]. Also see NFV para [0005]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Zhou in view of Arena with the handover as taught by Witzel since would have been a simple modification expected results of performing commonly known functions in the art of communications such as handovers. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (Pub No 20180139073) further in view of Oren (Pub No 20160174128), Witzel (Pub No 20190104442), and Lokman (Pub No 20180302343).


Regarding claim 11,
 	Zhou in view of Arena and Witzel teaches the device of claim 8, however they do not teach wherein the virtual network function performs a load balancing procedure that mitigates imbalances of resource utilization between devices of the access point site.
 	Nishijima teaches wherein the virtual network function performs a load balancing procedure that mitigates imbalances of resource utilization between devices of the access point site. (interpreted as FIG. 25 is a flowchart illustrating an example of a control method for performing the load distribution. In FIG. 25, a constant X, a constant Y, a variable x, and a variable y are used. The constant X is a total number of VNFs 12 that are included in a channel leading to the VNF 12 which operates as a relay-type load balancer which is detected as a target of the load distribution from the transmission source device, see para [0145]
 	It would have been obvious to one of ordinary skill in the art to combine the VNF taught by Zhou in view of Arena with the handover as taught by Nishijima since would have been a simple modification expected results of performing commonly known functions in the art of communications to improve communications using load balancing.

Allowable Subject Matter
9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461